Name: Commission Implementing Regulation (EU) NoÃ 922/2013 of 25Ã September 2013 opening and providing for the management of Union tariff quotas for agricultural products originating in Nicaragua
 Type: Implementing Regulation
 Subject Matter: international trade;  America;  trade;  tariff policy;  animal product
 Date Published: nan

 26.9.2013 EN Official Journal of the European Union L 254/1 COMMISSION IMPLEMENTING REGULATION (EU) No 922/2013 of 25 September 2013 opening and providing for the management of Union tariff quotas for agricultural products originating in Nicaragua THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2012/734/EU of 25 June 2012 on the signing, on behalf of the European Union, of the Agreement establishing an Association between the European Union and its Member States, on the one hand, and Central America on the other, and the provisional application of Part IV thereof concerning trade matters (1), and in particular Article 6 thereof, Whereas: (1) Decision 2012/734/EU authorised the signature, on behalf of the Union, of the Agreement establishing an Association between the European Union and its Member States, on the one hand, and Central America on the other (the Agreement). Pursuant to Decision 2012/734/EU, the Agreement is to be applied on a provisional basis, pending the completion of the procedures for its conclusion. The Agreement applies on a provisional basis from 1 August 2013. (2) Appendix 2 to Annex I to the Agreement concerns the EUs import tariff-rate quotas for goods originating in Central America. One tariff quota is granted exclusively to Nicaragua. It is therefore necessary to open a tariff quota for such products. The tariff quota should be managed on a first-come, first-served basis in accordance with Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (2). In order to benefit from the tariff concessions provided for in this Regulation, the products listed in the Annex should be accompanied by a proof of origin as provided for in the Agreement. (3) Annex I to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (3), as amended by Commission Implementing Regulation (EU) No 927/2012 (4), contains new CN codes which are different from those referred to in the Agreement. The new codes should therefore be reflected in the Annex to this Regulation. (4) Since the Agreement takes effect on 1 August 2013, this Regulation should apply from the same date. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 A Union tariff quota is opened for the goods originating in Nicaragua and listed in the Annex. Article 2 The customs duties applicable to imports into the Union of goods originating in Nicaragua and listed in the Annex shall, within the tariff quota set out in the Annex to this Regulation, be suspended. Article 3 The products listed in the Annex shall be accompanied by a proof of origin as set out in Appendix 3 of Annex II of the Agreement. Article 4 The tariff quota listed in the Annex shall be managed by the Commission in accordance with Articles 308a to 308c of Regulation (EEC) No 2454/93. Article 5 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 August 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 September 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 346, 15.12.2012, p. 1. (2) OJ L 253, 11.10.1993, p. 1. (3) OJ L 256, 7.9.1987, p. 1. (4) OJ L 304, 31.10.2012, p. 1. ANNEX Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording of the description of the products is to be considered as having no more than an indicative value, the scope of the preferential scheme being determined, within the context of this Annex, by CN codes as they exist at the time of adoption of this Regulation. Order No CN code Description of goods Quota period Annual quota volume (in tonnes net weight unless otherwise specified) 09.7315 0201 0202 Meat of bovine animals, fresh, chilled or frozen From 1.8.2013 to 31.12.2013 209 (1) From 1.1. to 31.12.2014 and for each period thereafter from 1.1. to 31.12. 525 (1) (2) (1) Expressed in carcase weight equivalent as follows: 100 kg of bone-in meat shall be equivalent to 70 kg of boneless meat. (2) With an increase of 25 tonnes each year as from 1.1.2015.